 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     CHRISTOPHER ROSS WESTFALL,                       CASE NO. C19-5819 BHS
 5
                              Petitioner,             ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     STATE OF WASHINGTON,
 7
                              Respondent.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 14. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Petitioner’s petition for habeas corpus, Dkt. 9, is DISMISSED without

16   prejudice;

17           (3)   A certificate of appealability is DENIED; and

18           (4)   The Clerk shall close this case.

19           Dated this 27th day of January, 2020.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
